DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 1/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest an apparatus comprising: a circuit breaker unit and first mounting bracketry fastened to the rear side of the circuit breaker unit and including a first spacer portion extending rearward from a first location on the rear side of the circuit breaker unit inside the width of the circuit breaker unit, a first fixation portion extending outward from the first spacer portion to a position outside the width of the circuit breaker unit and including a first fastener-receiving aperture, a first hook portion extending rearward from the first fixation portion, a second spacer portion extending rearward from a second location on the rear side of the circuit breaker unit inside the width of the circuit breaker unit, a second fixation 
Regarding Claim 11, the cited prior art of record does not teach or fairly suggest a system comprising: a circuit breaker; first mounting bracketry fastened to the rear side of the circuit breaker unit and including a first spacer portion extending rearward from a first location on the rear side of the circuit breaker unit inside the width of the circuit breaker unit, a first fixation portion extending outward from the first spacer portion to a position outside the width of the circuit breaker unit and including a first fastener-receiving aperture, a first hook portion extending rearward from the 26341699_1Page 17 of 21Attorney Docket No. ABBI-G0011 first fixation portion, a second spacer portion extending rearward from a second location on the rear side of the circuit breaker unit inside the width of the circuit breaker unit, a second fixation portion extending outward from the second spacer portion to a position outside the width of the circuit breaker unit and including a second fastener-receiving aperture, and a second hook portion extending rearward from the second fixation portion; and an electrical enclosure including a mounting member wherein the circuit breaker unit is mounted to the electrical enclosure with the first hook portion and the second hook portion engaging of the electrical enclosure.
Regarding Claim 16, the cited prior art of record does not teach or fairly suggest an apparatus comprising: a circuit breaker and first mounting bracketry fastened to the rear side of the circuit breaker and including a first spacer portion extending rearward from a first location on the rear side of the circuit breaker 26341699_1Page 18 of 21Attorney Docket No. ABBI-G0011 inside the width of the circuit breaker, a first fixation portion extending outward from the first spacer portion to a position outside the width of the circuit breaker and including a first fastener- receiving aperture, a first hook portion extending rearward from the first fixation portion, a second spacer portion extending rearward from a second location on the rear side of the circuit breaker inside the width of the circuit breaker, a second fixation portion extending outward from the second spacer portion to a position outside the width of the circuit breaker and including a second fastener-receiving aperture, and a second hook portion extending rearward from the second fixation portion.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-10 depend upon claim 1 and thus are allowable for at least the same reasons. Claims 12-15 depend upon claim 11 and thus are allowable for at least the same reasons. Claims 17-20 depend upon claim 16 and thus are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Relevant Cited Art




The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847